Citation Nr: 1019780	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  05-15 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1945 to November 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claim.  The DRO hearing was scheduled and 
subsequently held in September 2004 at the Jackson RO.  The 
appellant testified at that time and the hearing transcript 
is of record.

This case was previously before the Board in August 2006, 
October 2007, and August 2009 when it was remanded for 
further development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The weight of the competent, probative evidence of record 
shows that the Veteran's low back disorder is not the result 
of any in-service injury or other incident of service.


CONCLUSION OF LAW

A low back disorder was not incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, where a veteran served 90 days or more, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such diseases shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for a low 
back disorder.  The Veteran contends that he first 
experienced pain in his back after injuring it in Basic 
Training and was treated for approximately one week in a 
hospital in service for his back condition.  The Veteran 
reports that he has had back trouble and pain since 
separation from service.  The Board notes that the Veteran 
testified at his hearing that he was treated for his back 
disorder by a Dr. P from late 1946 or early 1947 until the 
physician's death in 1987.  The Veteran reported that Dr. P's 
records were destroyed after the physician's death.

At the outset, the Board notes that it appears that the 
Veteran's service medical and personnel records have been 
destroyed in a fire at the National Personnel Records Center 
(NPRC) in 1973 and are therefore unavailable.  Under such 
circumstances, the United States Court of Appeals for 
Veterans Claims (Court) has held that there is a heightened 
obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Because the Veteran's medical and personnel records remain 
absent from the file, the Board's analysis has been 
undertaken with the heightened obligation set forth in Cuevas 
and O'Hare in mind.  It is further noted, however, that the 
case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran's post-service treatment records reveal that the 
Veteran has been diagnosed with degenerative disc change at 
the L3-L4 and L4-L5, arthritic change in the articular facets 
at L4-L5 and L5-S1, and scoliosis, since an X-ray dated in 
March 1998.  However, the Veteran's post-service treatment 
records do not reveal any indication that the Veteran's 
current low back disorder may be related to the Veteran's 
active service.

In December 2009 the Veteran was afforded a VA Compensation 
and Pension (C&P) spine examination.  The Veteran reported 
that he began experiencing low back pain in 1946 and that he 
was hospitalized at the time for about a week.  The Veteran 
stated that at the time he was not informed of any definite 
diagnosis; however, he indicated that he was shortly 
thereafter discharged from service.  He reported that he did 
not remember any definite injury.  After separation from 
service, the Veteran reported that he was treated by a 
private physician who administered shots that improved his 
condition for a period of time.  The Veteran stated that 
after the physician passed away no other physician has been 
able to provide him with the pain relief that he got from 
those injections.  The Veteran indicated that he has remained 
symptomatic since service and that he experiences pain in the 
lower back region.  He described the pain as chronic and 
recurrent; however, sometimes he can function normally.  He 
reported that he sometimes experienced pain radiating into 
his legs but that he did not experience any loss of bowel or 
bladder control.  The Veteran stated that he last worked in 
1992 in a car factory.  He reported that he was able to do 
his job.  The Veteran indicated that he had been 
"hospitalized several times over the years secondary to low 
back pain."

After physical examination the Veteran was diagnosed with 
scoliosis with lumbar spondylosis and degenerative disc 
disease.  The examiner noted that there were no service 
treatment records associated with the claims folder.  The 
examiner commented that the Veteran was noted to have 
scoliosis with degenerative disc changes at L3-4 and L4-5, 
and arthritic facet joint changes at L4-5 and L5-S1 after X-
ray examination in March 1998.  The examiner noted that in 
May 1998 the Veteran had reported, in conjunction with a 
prior application for service connection, that he injured his 
back in Basic Training; however, at the time of the current 
examination the Veteran could not remember any definite 
injury to his back.  The examiner also reported that an X-ray 
dated in May 1998 revealed degenerative osteoarthritis with 
associated degenerative disc disease and scoliosis.

The examiner stated that the Veteran was uncertain as to 
whether or not his curvature of the spine existed prior to 
service and that the Veteran indicated that he never had 
problems with his back until 1946.  The examiner reported 
that the degenerative changes of the spine revealed by X-ray 
examination in 1998 were age related and unlikely present 
when the Veteran was 19 years old.  Based upon a review of 
the Veteran's post service treatment records the examiner 
rendered the opinion that it is not as likely as not that the 
Veteran's current low back disorder is related to the 
Veteran's active service.

The Board finds that entitlement to service connection for a 
low back disorder is not warranted.  The Veteran credibly 
reports that he injured his low back in service and that he 
was hospitalized for approximately one week.  The Veteran 
reported that he was not told of any definitive diagnosis for 
the back pain he was treated for and that he was subsequently 
separated from service.  He has further indicated that he has 
had back pain since separation from service.  The Board notes 
that the Veteran is competent to report that he injured his 
back in service, that he was hospitalized while in service 
and that he has had back pain since separation from service.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
The Veteran has reported that shortly after separation from 
service, he was treated for back pain by a private physician.  
He has indicated that he was continually treated by this 
private physician from 1946 or 1947 until the physician's 
death in 1987.  The Veteran reports that these records are 
unavailable because they were destroyed upon the physician's 
death.  The Veteran's post-service treatment records reveal 
that the Veteran was diagnosed with low back disorders after 
an X-ray dated in March 1998.  However, there is no medical 
evidence of record associating the Veteran's current low back 
disorder with the Veteran's active service.  After 
examination in December 2009 the Veteran was diagnosed with 
low back disorders.  The examiner rendered the opinion that 
the Veteran's low back disorders were not at least as likely 
as not related to the Veteran's active service, including the 
Veteran's reported in service injury in Basic Training, 
because the 1998 X-ray examination revealed back disorders 
that were age related and would have been unlikely to have 
existed when the Veteran was 19 years old and in service.  
The Board notes that upon examination in December 2009, the 
Veteran reported that he could not identify any definite 
injury in service.

Although the Veteran is competent to report that he first 
experienced back pain in service and subsequently has been 
treated for back pain since separation from service, the 
weight of the probative evidence, including the opinion that 
the Veteran's low back disorder is likely due to the aging 
process and unlikely to have existed when the Veteran was 19 
years old and in service, is against entitlement to service 
connection for a low back disorder.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board finds that the 
medical opinion is entitled to greater weight than the 
Veteran's lay statements as the examiner provided an opinion 
with a rationale that was based on a physical examination and 
a review of the medical history.  Although the examiner 
considered the Veteran's reports of continued symptoms, the 
examiner did not link the low back condition to those 
symptoms.  Therefore, entitlement to service connection for a 
low back disorder is denied.

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in January 2004 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran submitted private treatment 
records from Oktibbeha County Hospital, and Drs. M.C. and 
G.P.

The Veteran's service treatment records are missing.  A copy 
of the Veteran's DD 214 is of record.  Where service medical 
records are missing, VA also has a duty to search alternate 
sources of service records.  Washington v. Nicholson, 19 Vet. 
App. 362 (2005).

Requests for service records were made to the National 
Personnel Records Center (NPRC) in June 1998.  Additional 
information was requested from the Veteran regarding the 
Veteran's unit and squadron in a letter dated in October 
1998.  The Veteran completed an NA 13055 form in November 
1998 and, based upon this information, another request was 
made to the NPRC that came back negative in November 1998.

Pursuant to the Board's October 2007 remand instructions, the 
Appeals Management Center (AMC) made additional attempts to 
locate the Veteran's service treatment records in December 
2007 and August 2008.  In October 2009 the Veteran was 
informed, pursuant to 38 U.S.C.A. § 3.159(e), that all 
attempts to obtain the Veteran's service records had been 
unsuccessful, including attempts to obtain service treatment 
records, sick reports, and Surgeon General's Office extracts, 
and that he may submit alternative documents as substitutes 
for the missing service treatment records.  The Veteran did 
not subsequently submit any substitute records or documents.

Based on the foregoing, the Board finds that VA has satisfied 
its duty to assist the Veteran in obtaining service treatment 
records and search alternate sources and further efforts to 
obtain the missing service records would likely be futile.  
38 U.S.C.A. § 5103A.  The Veteran has been advised that his 
assistance is required for the development of his claims, but 
he has not submitted any substitute documents.  All of VA's 
requests for service records and responses received have been 
documented in the record.

The appellant was afforded a VA medical examination in 
December 2009, which complied with the Board's remand 
instructions to provide an examination, consider the 
Veteran's reports regarding onset and continuity of symptoms, 
and then provide an opinion as to whether it is at least as 
likely as not that the condition is related to service.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


